Case 3:15-cv-00164-HES-MCR Document 176 Filed 05/12/20 Page 1 of 2 PageID 6309



                                     UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                        JACKSONVILLE DIVISION


    AATRIX SOFTWARE, INC,


            Plaintiff,

    v.                                                                        Case No: 3:15-cv-164-J-20MCR

    GREEN SHADES SOFTWARE, INC.,


            Defendant.
                                                     /

                             NOTICE OF TELEPHONE STATUS CONFERENCE

            By previous Order this case is set for Telephone Status Conference on May 20, 2020 at 11:00 a.m.,

    before the Honorable Harvey E. Schlesinger, United States District Judge, Jacksonville, Florida.

            The Courtroom Deputy Clerk will email the call-in information to counsel of record using the email

    addresses listed on the Court’s docket for this case. Information on how others can observe the proceeding

    can be found on the Court’s website, https://www.flmd.uscourts.gov/coronavirus-and-email-filing-

    information.

            The quality of the audio connection is compromised by the use of cell phones, a landline

    connection provides the best connection. To reduce background audio interference, the parties should

    not use the speaker function during the call. Further, parties must put their phones on mute when not

    speaking. Additionally, each party must identify themselves when speaking so the court reporter can

    accurately report the proceedings.

            Persons granted remote access to proceedings are reminded of the general prohibition against

    photographing, recording, and rebroadcasting of court proceedings. Violation of these prohibitions may

    result in sanctions, including removal of court issued media credentials, restricted entry to future hearings,

    denial of entry to future hearings, or any other sanction deemed necessary by the Court.

    Dated: May 12, 2020                                       HARVEY E. SCHLESINGER
                                                              United States District Judge
Case 3:15-cv-00164-HES-MCR Document 176 Filed 05/12/20 Page 2 of 2 PageID 6310



                                               By:      s/ M. Grant
                                                      Deputy Clerk
                                                     (904) 549-1968

    Copies to:

    Aaron Johnson, Esq.
    Joanne M. O’Connor, Esq.
    John B. Lunseth, Esq.
    Mira Vats-Fournier, Esq.
    Ethan Andrew Way, Esq.
    Harold Timothy Gillis, Esq.
    Jeffrey S. York, Esq.
    Nancy A. Johnson, Esq.




                                         -2-
